11-2879-cv
     Rubinow v. Boehringer Ingelheim Pharmaceuticals, Inc.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13th day of September, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                SUSAN L. CARNEY,
 9                              Circuit Judge,
10                JOHN GLEESON,
11                              District Judge.*
12
13       - - - - - - - - - - - - - - - - - - - -X
14       CAROL RUBINOW,
15                Plaintiff-Appellant,
16
17                    -v.-                                               11-2879-cv
18
19       BOEHRINGER INGELHEIM PHARMACEUTICALS,
20       INC.,
21                Defendant-Appellee.
22       - - - - - - - - - - - - - - - - - - - -X
23


                *
               The Honorable John Gleeson, United States District
         Judge for the Eastern District of New York, sitting by
         designation.
                                                  1
 1   FOR APPELLANT:             Mark P. Carey, Mark P. Carey,
 2                              P.C., Southport, CT.
 3
 4   FOR APPELLEES:             William J. Anthony, Holly L.
 5                              Cini, Jackson Lewis LLP,
 6                              Hartford, CT.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the District of Connecticut (Underhill, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the judgment of the district court be
13   AFFIRMED.
14
15        Carol Rubinow was fired from her at-will job as PR
16   Coordinator at Boehringer Ingelheim Pharmaceuticals, Inc.
17   (“BIPI”) for her volatile workplace behavior from 2004-07.
18   She alleges claims of age discrimination under the Age
19   Discrimination in Employment Act (“ADEA”) and Connecticut
20   Fair Employment Practices Act (“CFEPA”) and intentional
21   infliction of emotional distress (“IIED”). She appeals from
22   the judgment of the District Court for the District of
23   Connecticut (Underhill, J.) granting BIPI’s motion for
24   summary judgment on all claims. We review the district
25   court’s grant of summary judgment de novo. In re “Agent
26   Orange” Prod. Liab. Litig., 517 F.3d 76, 87 (2d Cir. 2008).
27   We assume the parties’ familiarity with the underlying
28   facts, the procedural history, and the issues presented for
29   review.
30
31        [1]Summary judgment motions in age discrimination cases
32   under the ADEA and CFEPA are decided using the McDonnell
33   Douglas burden-shifting test. See Hayes v. Compass Grp.
34   USA, Inc., 343 F. Supp. 2d 112, 118 n. 2 (D. Conn. 2004)
35   (consolidating ADEA and CFEPA claims because “Connecticut
36   law in relevant part follows the ADEA”). “Under McDonnell
37   Douglas, the plaintiff bears the initial burden of
38   establishing a prima facie case of discrimination. If the
39   plaintiff does so, the burden shifts to the defendant to
40   articulate some legitimate, nondiscriminatory reason for its
41   action. Once such a reason is provided, the plaintiff can
42   no longer rely on the prima facie case, but may still
43   prevail if she can show that the employer’s determination
44   was in fact the result of discrimination.” Gorzynski v.
45   JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010)
46   (internal citations and quotations omitted).
47

                                  2
 1        “‘[A] plaintiff bringing a disparate-treatment claim
 2   pursuant to the ADEA must prove, by a preponderance of the
 3   evidence, that age was the ‘but-for’ cause of the challenged
 4   adverse employment action’ and not just a contributing or
 5   motivating factor.” Id. (quoting Gross v. FBL Fin. Servs.,
 6   557 U.S. 167, 180 (2009)).
 7
 8        The only issue here is the third prong: whether BIPI’s
 9   explanation for Rubinow’s termination was pretext for
10   discrimination. In order to defeat BIPI’s summary judgment
11   motion, Rubinow needed to show that “a reasonable jury could
12   conclude by a preponderance of the evidence that [her] age
13   was a ‘but for’ cause of [BIPI’s] decision to fire her.”
14   Id. at 107. She did not.
15
16        Rubinow argues that the District Court applied a
17   tougher “pretext plus” standard. That position misconstrues
18   both the “but for” standard in Gorzynski, see id. at 105-07,
19   as well as the district court’s observation at the summary
20   judgment hearing that Rubinow needed to proffer “more
21   evidence than speculation.” See, e.g., Hester v. BIC Corp.,
22   225 F.3d 178, 185 (2d Cir. 2000) (“[I]n an employment
23   discrimination action, Rule 701(b) bars lay opinion
24   testimony that amounts to a naked speculation concerning the
25   motivation for a defendant's adverse employment decision.”).
26
27        Next, Rubinow suggests that BIPI’s explanation is not
28   credible because the allegations in her probationary
29   Performance Improvement Plan (“PIP”) were “fabricated.”
30   However, she does not fundamentally dispute the specific
31   accounts of her insubordination which led to her termination
32   (for example, when Rubinow asked her manager if she had
33   “stopped taking her medication”).
34
35        Rubinow argues that some favorable performance
36   evaluations raise a genuine issue of material fact as to
37   whether BIPI’s explanation for her termination was pretext.
38   They do not. Ms. Rubinow’s isolated positive feedback for
39   her fleeting improvement is entirely consistent with BIPI’s
40   explanation for her termination, which is that she was fired
41   for sporadic inappropriate behavior over the course of a few
42   years. Even viewing Rubinow’s positive performance feedback
43   “in the light most favorable to [her], there are no material
44   inconsistencies that might cause a reasonable jury to doubt
45   [BIPI’s] explanation for [Rubinow’s] discharge from
46   employment.” Dister v. Continental Grp., Inc., 859 F.2d
47   1108, 1116 (2d Cir. 1988).

                                  3
 1        Although Rubinow disagrees with the circumstances
 2   surrounding her termination, “the ADEA does not make
 3   employers liable for doing stupid or even wicked things; it
 4   makes them liable for discriminating, for firing people on
 5   account of their age.” Norton v. Sam’s Club, 145 F.3d 114,
 6   120 (2d Cir. 1998). Without a nexus between her age and
 7   termination, Rubinow’s evidence cannot surmount the
 8   requisite “but for” hurdle. We therefore must uphold the
 9   grant of summary judgment on her age discrimination claims.
10
11        [2] As to Rubinow’s IIED claim, she complains that she
12   was bothered by the “tone” used in certain workplace
13   conversations and that she was “distraught” about negative
14   comments she received during her performance reviews. These
15   ordinary workplace experiences clearly do not rise to the
16   level of being “so outrageous in character, and so extreme
17   in degree, as to go beyond all possible bounds of decency,
18   and to be regarded as atrocious and utterly intolerable in a
19   civilized society.” Reed v. Town of Branford, 949 F. Supp.
20   87, 92 (D. Conn. 1996).
21
22        Finding no merit in Ms. Rubinow’s remaining arguments,
23   we hereby AFFIRM the judgment of the district court.
24
25
26                              FOR THE COURT:
27                              CATHERINE O’HAGAN WOLFE, CLERK
28
29
30




                                  4